Abatement Order filed March 8, 2022.




                                       In The

                        Fourteenth Court of Appeals
                                    ____________

                                NO. 14-21-00644-CR
                                  ____________

                 RADAWN SANDERS TAPSCOTT, Appellant

                                         V.

                          THE STATE OF TEXAS, Appellee


                        On Appeal from the 25th District Court
                              Colorado County, Texas
                            Trial Court Cause No. 19-051

                               ABATEMENT ORDER

      On February 1, 2022, following a filing from the court reporter indicating
appellant no longer wished to prosecute this appeal, this court ordered that unless a
motion to dismiss the appeal was filed on or before February 11, 2022, the appeal
would be abated to allow the trial court to determine whether appellant desired to
prosecute this appeal. Appellant has not filed any motion or other document
regarding that issue.
      Therefore, the judge of the 25th District Court shall (1) immediately conduct
a hearing, at which appellant, appellant’s counsel, and state’s counsel shall
participate, either in person or by video teleconference, to determine whether
appellant desires to prosecute her appeal; and (2) prepare a record, in the form of a
reporter’s record, of the hearing. The judge shall see that a record of the hearing is
made, shall make findings of fact and conclusions of law, and shall order the trial
clerk to forward a transcribed record of the hearing and a supplemental clerk’s
record containing the findings and conclusions. Those records shall be filed with
the clerk of this court on or before April 7, 2022.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.

                                       PER CURIAM

Panel Consists of Justices Jewell, Zimmerer, and Hassan.




                                          2